Citation Nr: 1502801	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating for a service-connected disability characterized as vaginitis.

2.  Entitlement to a compensable disability rating for sebaceous cyst, left ear external canal, status post excision.

3.  Entitlement to a compensable disability rating for hemorrhoids.

4.  Entitlement to a disability rating in excess of 30 percent for impairment of sphincter control with anal fistula, claimed as rectal flare-ups with muscle cramps.

5.  Entitlement to a restoration of a 30 percent disability rating for scars, residuals of perineal gynecological surgery.

6.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

7.  Entitlement to special monthly compensation based on aid and attendance.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from October 1996 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to a compensable disability rating for hemorrhoids, a disability rating in excess of 30 percent for impairment of sphincter control with anal fistula, claimed as rectal flare ups with muscle cramps, restoration of a 30 percent disability rating for scars, residuals of perineal gynecological surgery, entitlement to automobile and adaptive equipment or adaptive equipment only, entitlement to special monthly compensation based on aid and attendance, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of her 30 percent rating for vaginitis via a November 2007 rating decision and a November 2007 letter; she was notified of her right to submit additional evidence and request a predetermination hearing.  

2.  A March 2009 rating decision reduced the rating assigned to the Veteran's vaginitis from 30 percent to noncompensable, effective June 1, 2009; in a July 2009 rating decision, the assigned disability rating was changed to 10 percent, effective June 1, 2009.  

3.  At the time of the March 2009 rating decision, the prior 30 percent rating for the Veteran's vaginitis had been in effect for five years or longer.  

4.  At the time of the March 2009 rating decision, the medical evidence did not reflect objective evidence of material improvement in the Veteran's vaginitis under the ordinary conditions of her life.

5.  The Veteran's sebaceous cyst, left ear external canal, status post excision, is manifest by a painful stable scar that has not resulted in gross distortion or asymmetry of any feature, does not measure greater than 6 square inches (39 sq. cm.), and has not limited function.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Veteran's vaginitis disability, from 30 to 10 percent effective June 1, 2009, was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.116, Diagnostic Code 7611 (2014).

2.  The criteria for a 10 percent disability rating, but no higher, for the painful scar residual of the sebaceous cyst, left ear external canal, status post excision are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  Generally, when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction, and the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  Id.  In a letter and decision dated in November 2007, the RO notified the Veteran of the proposed reduction in the rating assigned to her service-connected vaginitis.  In the letter, the RO informed the Veteran of the type of evidence necessary she could submit to prevent such a reduction and that she could request a personal hearing.  Following consideration of the evidence, the RO, by March 2009 rating action, formally reduced the rating assigned to the Veteran's vaginitis, effective June 1, 2009.  As such, the Board finds that the requirements under Section 3.105 were followed, and the Board finds that the duty to notify has been met.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file. The Board finds no indication that other available, outstanding, relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

Throughout the period of appeal, the RO has provided the Veteran with multiple VA examinations, most recently in April 2014.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since she was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As the objective evidence of record does not indicate that there has been a material change in the disabilities on appeal since her last VA examination, the Board will decide these issues based on the evidence of record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Rating Reduction

	A.  Law and Regulations

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In a February 2002 rating action, the RO assigned an increased disability rating of 30 percent to the service-connected vaginitis disability, effective February 20, 2001.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, apply in this case because the 30 percent disability rating for the vaginitis disorder was in effect for five or more years at the time of the reduction.  

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement, notably arteriosclerotic heart disease, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Diagnostic Code 7611 provides ratings for disease or injury of the vagina.  A noncompensable disability rating applies for symptoms that do not require continuous treatment, a 10 percent disability rating for symptoms that require continuous treatment, and a 30 disability percent rating for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7611. 

	B.  Analysis

In this case, the Veteran was granted service connection for vaginitis by way of a November 2000 rating decision, which assigned a 10 percent disability rating, effective September 8, 1997, pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7611 (for disease or injury of vagina).  By rating decision in February 2002, an increased rating of 30 percent was awarded, effective February 20, 2001.  Then, by rating decision dated November 2007, the RO proposed to reduce the disability rating to noncompensable.  In a March 2009 rating decision, the RO reduced the evaluation to noncompensable, effective June 1, 2009.  Later, in July 2009, the RO increased the evaluation to 10 percent, effective June 1, 2009.

As an initial matter, the Board notes that because the 30 percent disability rating for vaginitis was in effect for a period exceeding 5 years, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  See 38 C.F.R. § 3.344.

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a November 2007 letter, the Veteran was informed of the proposed reduction for vaginitis and of her right to submit evidence showing that such change should not be made, and to request a predetermination hearing.  Thereafter, a March 2009 rating decision reduced the award prospectively, effective June 1, 2009.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

The February 2002 RO decision which originally granted the 30 percent disability rating for the Veteran's vaginitis was based primarily on the results of a January 2002 VA examination.  This examination report indicates that the Veteran had constant yeast infections and used Monistat frequently.  She had a chronically mild abnormal pap smear, and she continued to have a thick white vaginal discharge.  The diagnosis given was chronic yeast vaginitis.  The February 2002 RO decision also was based on records received from the Veteran's private treatment provider, which reflected treatment for chronic yeast infections.

The November 2007 proposal to reduce the disability rating was based primarily on the Veteran's refusal to undergo a review physical examination.  The Veteran reported to her scheduled VA review examination in August 2007 and answered the physician's questions, but she refused to undergo actual examination.  She told the examiner that she treated her vaginal symptoms with Diflucan, but she continued to suffer from recurring vaginitis.  She asked the RO to retrieve all of her records from her private treatment provider and said those records would reflect her current symptomatology.

Private treatment records from the period document the Veteran's treatment for vaginitis.  In particular, a December 2007 letter from M.F., M.D., documents that the Veteran was a long-time patient who suffered from recurring vaginal infections.  He remarked that the Veteran had received medical treatment for four infections during the prior 13 months.

The Veteran reported to another VA examination in June 2009 and said she experienced light brown vaginal discharges.  She continued treatment with Monistat, oral antibiotics, and Diflucan, but she still experienced chronic symptoms.  The Veteran again refused pelvic examination and said that VA should be able to get all of the needed information from the records from her private doctor.

Additional private and VA treatment records document vaginitis and vaginal symptoms on at least five occasions in 2010.

The Board finds that the reduction was not warranted.  The Board is mindful that the Veteran has refused to undergo actual physical examination at her review VA compensation and pension examinations.  However, the Veteran has been awarded service connection for posttraumatic stress disorder as a result of treatment with acid and laser surgery involving her genital region.  Due to this background, her reticence to undergo pelvic examination is understandable.  The Veteran has furnished other objective evidence regarding her vaginitis symptoms-namely, treatment records from both her private physician and also VA treatment records.  As reviewed above, these treatment records clearly document her ongoing bouts of yeast infections and vaginitis, despite treatment with Monistat, oral antibiotics, and Diflucan.

Accordingly, the evidence does not show sustained, material improvement that is certain to continue under the ordinary conditions of life and work.  The preponderance of the evidence demonstrates that reduction was not proper.  As such, a 30 percent disability rating for vaginitis is restored.

The Board additionally notes that a 30 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 7611 for vaginitis.  

III.  Increased Rating

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  They do not apply to the Veteran's claim because, the Veteran filed her initial claim concerning her ear cyst in June 2003, prior to effective date of the schedular changes, and she has not requested application of the new criteria to her claim.

Under  Diagnostic Code 7800, an 80 percent rating is warranted for disfigurement of the head face or neck where there are visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 10 percent rating is warranted with one characteristic of disfigurement.  

Under Diagnostic Code 7800, Note (1) states that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are:  scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide a the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches  39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Note (2) provides that rating tissue loss under auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes), or Diagnostic Code 6063 (anatomical loss of one eye) as appropriate.  Note (3) allows consideration of unretouched color photographs when evaluating under these criteria.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

	B.  Sebaceous Cyst, Left Ear External Canal, Status Post Excision

In a June 2003 statement, the Veteran indicated that she had a small, swollen, painful lump in her left ear.  She felt that the lump was affecting her hearing and her equilibrium.  

A private treatment record from June 2003 documents the presence of a tender lump by the Veteran's left ear.  The examiner indicated that the cyst by the ear canal was most likely infected.  

In September 2003, a private examiner noted that the mass in the Veteran's left ear was tender, and the Veteran was not able to hear from that ear because the mass was blocking her ear canal.  Pus and fibrous material were drained from the lump, and there was a foul smelling hard white discharge.

On VA audiological examination in October 2003, the Veteran recalled experiencing throbbing ear pain due to her left ear cyst.  She said she experienced dizziness and had difficulty hearing conversations.  No tinnitus was reported.  Pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
10
10
10
LEFT
5
10
5
5
5

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner noted that the cyst was painful and resulted in hearing loss and dizziness.

In a November 2007 statement, the Veteran indicated that there were no residuals from her cyst.

A VA treatment record from June 2008 documents complaints of left ear pain.  In December 2008, a private treatment provider indicated that the Veteran's left ear was swollen due to cellulitis.

In September 2009, the Veteran remarked that she experienced pain and swelling in her left ear.

A September 2009 letter from A.L.K., M.D., reflects that the Veteran had worsening pain in her left ear.  There was mild erythema and edema.  Dr. K. found a small pit in the skin which possibly correlated with the prior incision and drainage site.  The examiner suggested that the Veteran apply Bactroban cream to the affected area.

On VA compensation and pension examination in September 2010, the examiner indicated that there was hardly any scar that could be noticed.  He found a nontender mass that was 0.5 cm in diameter.  There was a small scar on the superoposterior aspect of the mass which did not cause any disfigurement or keloid formation.  The scar was nontender and did not cause any difficulty with the opening of the ear canal.  The examiner opined that the scar was not discolored, and it did not cause any disfigurement.  The scar was 1 mm side and 1 mm thick.  It was nontender.  The external auditory meatus was otherwise normal, and the eardrum was normal.  Conversational voice hearing was normal at that time.

On VA compensation and pension examination in April 2014, the examiner indicated that the Veteran had one painful scar.  The scar was stable and measured 0.5 cm by 0.1 cm.  The examiner indicated that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner felt that the scar did not result in any limitation of function or any other pertinent symptoms.  The examiner concluded that the scar did not affect the Veteran's ability to work.

The Veteran has submitted color photographs of her scars.  These have been examined and considered by the Board.

In considering the residuals of the Veteran's sebaceous cyst, left ear external canal, status post excision, the Board has carefully considered the Veteran's complaints of hearing loss.  However, none of the pure tone thresholds of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2014).  As such, the Veteran does not have a hearing loss disability due to the cyst for VA benefit purposes.  In reaching this conclusion, the Board acknowledges that the Veteran is competent to report difficulty hearing.  However, her pure tone thresholds or speech recognition scores do not rise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a hearing loss disability for VA purposes.  

Turning to the scar residuals, the Board notes that none of the characteristics of disfigurement enumerated in Note (1) to Diagnostic Code 7800 are manifest.  The facial scar is not five or more inches (13 or more centimeters) in length; at least one-quarter inch (0.6 centimeters) wide at the widest part; has a surface contour elevated or depressed on palpation; are adherent to underlying tissue; is hypo- or hyper-pigmented in an area exceeding six square inches  39 square centimeters); has texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); has underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); or has skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Further, there is no visible or palpable tissue loss, gross distortion or asymmetry of one or more features, or asymmetry of a paired set of features.  As such, a compensable disability rating is not warranted under Diagnostic Code 7800 for the Veteran's facial scar.

As the Veteran's scar is not deep and is not 6 square inches or 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  The evidence does not show that the Veteran's scar is unstable; therefore, a rating under Diagnostic Code 7803 is not warranted.  In addition, the evidence does not show the scar manifests itself in limitation of function.

However, pursuant to Diagnostic Code 7804, the a painful scar warrants a 10 percent rating.  The evidence clearly shows that the Veteran has complained of pain throughout the entire period of appeal.  As such, a disability rating of 10 percent is warranted throughout the entire period of appeal pursuant to Diagnostic Code 7804.  The Board notes that a 10 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 7804 for scars that are painful.

      C.  Extra-schedular Consideration/TDIU

As noted above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's cyst disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).
	
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's cyst disorder.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her cyst disorder.  As discussed above, the rating criteria for scars account for pain and skin problems.  As such, it cannot be said that the available schedular ratings for the Veteran's cyst disorder are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected sebaceous cyst, left ear external canal, status post excision, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





ORDER

Entitlement to restoration of the 30 percent disability rating for vaginitis disability is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 10 percent, but no higher, for sebaceous cyst, left ear external canal, status post excision is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In a May 2013 rating decision, the RO granted service connection for impairment of sphincter control with anal fistula, claimed as rectal flare ups with muscle cramps.  A noncompensable disability rating was assigned, effective May 31, 2011.  In May 2013, the Veteran filed a notice of disagreement concerning the assigned rating.  A statement of the case was issued in November 2013.  A search of the physical claims file as well as the Virtual VA file and VBMS file is negative for a timely VA form 9 (Appeal to the Board) or statement that could be construed as being in lieu of a VA form 9, and thus this appeal was not perfected.

However, also in May 2013, the Veteran filed claims for a separate evaluation for her rectal flare ups and tearing, a claim for aid and attendance benefits, and a claim for an automobile allowance.  In response to this claim, in an August 1, 2014 decision, the RO granted service connection for hemorrhoids with an evaluation of 0 percent effective May 31, 2013, granted an increased rating of 30 percent for impairment of sphincter control with anal fistula claimed as rectal flare ups with muscle cramps, reduced the disability rating for scars as residuals of perineal gynecological surgery from 30 percent to noncompensable effective June 30, 2014, denied entitlement to automobile and adaptive equipment or adaptive equipment only, denied entitlement to special monthly compensation based on aid and attendance, and denied entitlement to a TDIU.  

A search of the physical claims file as well as the Virtual VA file and VBMS file is negative for a notice of disagreement with the August 2014 RO decision.  However, according to the Board of Veterans' Appeals Veterans Appeals Control and Locator System (VACOLS), a notice of disagreement was filed on August 15, 2014, with the August 2014 RO decision.

According to the Virtual VA file, in November 2014 the RO sent the Veteran a letter which begins, "We received your written disagreement with the Department of Veterans Affairs (VA) decision of August 1, 2014. This letter describes what happens next."

Clearly, VA has led the Veteran to believe that an appeal has been initiated regarding the August 2014 RO decision.  As the RO has yet to issue a statement of the case (SOC) as to any of these matters; therefore, remand is required.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issues of entitlement to a compensable disability rating for hemorrhoids, a disability rating in excess of 30 percent for impairment of sphincter control with anal fistula, claimed as rectal flare ups with muscle cramps, restoration of a 30 percent disability rating for scars, residuals of perineal gynecological surgery, entitlement to automobile and adaptive equipment or adaptive equipment only, entitlement to special monthly compensation based on aid and attendance, and entitlement to a TDIU.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of any and/or all of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


